DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  there appears to be a typographical error on page 10 line 22 with regard to the recitation of "3,000 ppm or less".  From the context of the related description, it appears as if "30,000 ppm or less" is intended.  Appropriate correction is required.

Claim Interpretation
	The limitation "replaced" will be treated in a manner consistent with the description of the specification (e.g. see the description of paragraph [0058]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. ("Recent advances on Mg2Si1-xSnx materials for thermoelectric generation") in view of Iida et al. (US 2010/0051081), as evidenced by Tsai et al. ("Metal removal from silicon sawing waste using the electrokinetic method).
	Regarding claim 1, Bashir discloses a material comprising Mg2Si0.25Sn0.75 (Fig. 15).
	Bashir does not explicitly disclose at least one of the Si site and the Sn site of the compound is replaced with at least one of Sb and Bi, and an added Fe.
	Iida discloses a thermoelectric material which contains Sb ([0046]) and Fe ([0079]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Sb, as disclosed by Iida, in the thermoelectric material of Bashir, because as taught by Iida, this thermoelectric material is a silicide-based 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicon sludge as a material source, as disclosed by Iida, in the manufacturing of the silicide of Bashir, because as taught by Iida, waste silicon sludge is produced in large quantity and therefore easily available, and the environmental load can be reduced ([0082]).  Additionally, Iida discloses that the kinds, number, and amounts of the residual elements differ depending on the type and source of the silicon sludge, however, any of the elements do not adversely affect the characteristics of the thermoelectric conversion material ([0079]).
	Modified Bashir discloses Fe in the thermoelectric material (Iida - [0079]).
	While modified Bashir (Bashir - Fig. 15; Iida - abstract) discloses a thermoelectric material, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitations "replaced" and "added", the limitations are directed to the manner in which the product is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Additionally, with regard to the limitation "replaced", the limitation is treated in a manner consistent with the description of the specification (e.g. see the description of paragraph [0058]), and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	While modified Bashir does disclose the amount of Fe in silicon sludge, and that the kinds, number, and amounts of the residual elements differ depending on the type and source of the silicon sludge, however, any of the elements do not adversely affect the characteristics of the thermoelectric conversion material (Iida - [0079]), modified Bashir does not explicitly disclose an amount of the Fe is 20000 ppm or more and 50000 ppm or less.
	As evidenced by Tsai, initial sawing waste after pretreatment has an iron content of 5.36 wt% (page 2, right column, line 3 of Section 3. Results and discussion).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a silicon sludge with an iron content of 5.36 wt%, as disclosed by Tsai, for the material source in modified Bashir, because as taught by Iida, the kinds, number, and amounts of the residual elements differ depending on the type and source of the silicon sludge, however, any of the elements do not adversely affect the characteristics of the thermoelectric conversion material (Iida - [0079]).
	It is noted that the range 0˂x˂1 encompasses values of x for which the amount of Fe is within the claimed range.  For example, when x is 0.25, the amount of Fe incorporated with the resulting amount of silicon based on x=0.25, and corresponding to the disclosed 5.36 wt%, is within the claimed range.  (when x=.25; a basis of 10g of Mg results in 4.3g Si, 6.1g Sn, 0.23g Fe, which equates to 20388 ppm Fe in the thermoelectric material; it is noted that the claim does not specify the amount of Sb or Bi, and the effect of a small amount of Sb or Bi would therefore not change the mole fraction of Fe in the thermoelectric material significantly)
	 Regarding claim 4, modified Bashir discloses all the claim limitations as set forth above. 
	While modified Bashir does not explicitly disclose an amount of substitution elements replacing at least one of the Si site and the Sn site is 1000 ppm or more and 30000 ppm or less, the amount of Sb (Iida - [0048]) or Bi (Iida - [0051]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 5, modified Bashir discloses all the claim limitations as set forth above. 
	While modified Bashir does not explicitly disclose the amount of Sb is 5000 ppm or more, the amount of Sb (Iida - [0048]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 6, modified Bashir discloses all the claim limitations as set forth above.  
	While modified Bashir does not explicitly disclose the amount of Bi is 1000 ppm or more and 15000 ppm or less, the amount of Bi (Iida - [0051]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 7, modified Bashir discloses all the claim limitations as set forth above.  
	While modified Bashir discloses x = 0.75 (Bashir - Fig. 15), modified Bashir does not explicitly disclose x ˂ 0.75.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that even if the silicon sludge with an iron content of 5.36 wt%, as disclosed by Tsai, was used as a raw material silicon source the resulting thermoelectric material would contain 14200 ppm Fe which is lower than the lower limit of 20000 ppm recited in claim 1.  
In response to applicant's argument, the values in Table A of the Remarks are based on a target composition, Mg2.00Si0.50Sn0.50+Sb10000ppm, that is not commensurate in scope with the composition claimed which requires the broader range of 0 ˂ x ˂ 1, and does not specify an amount of substitution with regard to the Sb and Bi elements recited.  While the specific composition in which x=0.5 may result in an amount of Fe that is outside the claimed range, the claim recites 0 ˂ x ˂ 1, therefore, there are values of x which result in an increased amount of silicon in the compound, and resultantly, an increased amount of Fe incorporated in the thermoelectric material.  
Applicant argues that Tsai discloses how Fe contained in silicon sludge can be removed by up to 92%, and that Tsai does not show the use of silicon sludge to produce thermoelectric materials containing Fe.
In response to applicant's argument, Tsai is not relied upon to teach the use of silicon sludge to produce thermoelectric materials containing Fe.  Tsai is relied upon to teach initial sawing waste after pretreatment has an iron content of 5.36 wt% (page 2, right column, line 3 of Section 3. Results and discussion).  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicon sludge as a material source, as disclosed by Iida, in the manufacturing of the silicide of Bashir, because as taught by Iida, waste silicon sludge is produced in large quantity and therefore easily available, and the environmental load can be reduced ([0082]).  Additionally, Iida discloses that the kinds, number, and amounts of the residual elements differ depending on the type and source of the silicon sludge, however, any of the elements do not adversely affect the characteristics of the thermoelectric conversion material ([0079]). 
One of ordinary skill in the art would have a reasonable expectation of success when using silicon sludge containing 5.36 wt% Fe, such as the silicon sludge disclosed in Tsai, to form the thermoelectric material because Iida discloses that the kinds, number, and amounts of the residual elements differ depending on the type and source of the silicon sludge, however, any of the elements do not adversely affect the characteristics of the thermoelectric conversion material ([0079]).  
Based on this disclosure, there is no reason for one of ordinary skill to seek treated silicon sludge with less Fe, because Iida teaches that the elements do not adversely affect the characteristics of the thermoelectric conversion material.
Applicant argues that the present invention discloses the effect of heat resistance by positively including iron in the range of 20000 ppm to 50000 ppm by comparing Examples 1 and 2 and Comparative Examples 1 and 2 of the present application.
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
There is a clear motivation, as set forth in the office action, for one of ordinary skill in the art to combine the teachings of Bashir and Iida.  Even if the motivation is not the same as the advantage recognized by Applicant, as set forth above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The combination of Bashir and Iida, as evidenced by Tsai, teach the compound claimed, notwithstanding any difference in the reason or motivation set forth in the office action and the advantage recognized by Applicant.
With regard specifically to Applicant's argument that an unexpected heat resistance is achieved when including iron in the range claimed, the specification does not show results immediately outside the claimed Fe range compared with those immediately inside the claimed range such that the claimed range is shown to be commensurate in scope with the range required to achieve the recognized advantage with regard to heat resistance.  Instead, the specification compares 20000 ppm in Examples 1 and 2 and no Fe added in Comparative Examples 1 and 2.  This comparison between 20000 ppm Fe added and no Fe added, is not commensurate in scope with the claimed range of 5000 ppm or more and 50000 ppm or less.  Applicant has not shown that a difference in performance is achieved at values immediately under 20000 ppm or immediately above 50000 ppm, nor has data been shown that supports an assumption that unexpected results in the form of a desirable heat resistance are achieved throughout the claimed range (Examples 1 and 2 show results for 20000 ppm Fe, but results at other values within the range between 20000 and 50000 ppm are not provided to sufficiently show that the unexpected result is achieved throughout the claimed range).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726